NO. 07-00-0311-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 NOVEMBER 7, 2001

                        ______________________________


                    JORGE ANTONIO GONZALEZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 262ND DISTRICT COURT OF HARRIS COUNTY;

             NO. 829,236; HONORABLE WILLIAM M. HATTEN, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                                     DISMISSAL


      Pending before this Court is appellant’s pro se request to dismiss his appeal. Rule

42.2(a) of the Texas Rules of Appellate Procedure provides that an appeal may be

dismissed if appellant withdraws his notice of appeal by his signed motion accompanied

by the signature of his attorney. However, Rule 2 of the Texas Rules of Appellate
Procedure grants us the authority to suspend the operation of an existing rule and in its

place order a different procedure which addresses unforeseen circumstances. See

Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.App.--Amarillo 1998, pet. ref’d). An

accused has the ultimate authority to make certain fundamental decisions regarding his

case, including whether to prosecute an appeal. See Conners v. State, 966 S.W.2d 108

(Tex.App.--Houston [1st Dist.] 1998, pet. ref’d), citing Jones v. Barnes, 463 U.S. 745, 103
S. Ct. 3308, 77 L. Ed. 2d 987 (1983). Thus, we suspend the operation of Rule 42.2(a) in this

case and dismiss the appeal based upon appellant’s clear intent not to pursue his appeal.

No decision of this Court having been delivered, we dismiss the appeal and no motion for

rehearing will be entertained and our mandate will issue forthwith.


       Accordingly, the appeal is dismissed.



                                          Don H. Reavis
                                            Justice




Do not publish.




                                            2